907 So. 2d 1223 (2005)
Pamela J. ATCITTY, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D04-2555.
District Court of Appeal of Florida, Fifth District.
July 1, 2005.
Rehearing Denied August 4, 2005.
Pamela J. Atcitty, Orlando, pro se.
Louis A. Gutierrez, Tallahassee, for Appellee.
MONACO, J.
Pamela J. Atcitty appeals an order of the Unemployment Appeals Commission *1224 affirming the decision of a referee that disqualified her from benefits. We affirm.
We review decisions of the Unemployment Appeals Commission to determine whether they are supported by substantial competent evidence. See Forte v. Florida Unemployment Appeals, 899 So. 2d 1159 (Fla. 3d DCA 2005). If they are so supported, the findings may not be disturbed on appeal. See Walukiewicz v. Unemployment Appeals Comm'n, 861 So. 2d 1288, (Fla. 5th DCA 2004); Brown v. Unemployment Appeals Comm'n, 633 So. 2d 36 (Fla. 5th DCA), review denied, 642 So. 2d 1362 (Fla.1994), cert. denied, 513 U.S. 1082, 115 S. Ct. 733, 130 L. Ed. 2d 636 (1995). Concomitantly, an appeal referee's findings in an unemployment compensation case are to be accorded a presumption of correctness. See Szniatkiewicz v. Unemployment Appeals Comm'n, 864 So. 2d 498, 501 (Fla. 4th DCA 2004). In reviewing whether the record contains competent, substantial evidence to support the appeal referee's findings, we cannot make credibility determinations, nor can we substitute our judgment for that of the referee. See Id. Thus, the referee's decision must be upheld where there is competent substantial evidence to support the decision. Id.
After a careful review of the record before us, we have concluded that it contains substantial competent evidence in support of the decision of the Unemployment Appeals Commission in this case, as well as the referee's findings. Under the circumstances, therefore, we must affirm.
AFFIRMED.
SHARP, W. and THOMPSON, JJ., concur.